DETAILED ACTION
The present Office Action is responsive to the Amendment received on November 19, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 11 and 12 are canceled.
Claims 13-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 6, 2021.
Sequence Compliance
	The objection made to the specification for failing to comply with the Sequence Rules as set forth in 37 CFR 1.821-1.825 in the Office Action mailed on August 20, 2021 is withdrawn in view of the amendment received on November 19, 2021.
Claim Rejections - 35 USC § 101
The patent eligibility rejection of claims 11 and 12 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, without significantly more, 
Rejection - Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 1-8 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, without significantly more, made in the Office Action mailed on August 20, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on November 19, 2021 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
The claims recite an miRNA level and an expression level of its natural target gene and the naturally existing correlation to colorectal cancer metastasis, recurrence. This judicial exception is not integrated into a practical application because the generically recited steps of measuring the expression level via real-time amplification assay does not add a meaningful limitation to the natural phenomenon presently being claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.

Step 1: Is the claim drawn to a statutory class?
	The instantly claimed invention is directed to a method for assessing prognosis of colorectal cancer, which is a statutory class falling under “process”, and therefore, satisfies this section.
Step 2A – Prong -1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	The claims recite a natural correlation that exists between the amount of miRNA and target gene to the prognostics of colon cancer metastasis, recurrence, or survival.
	Therefore, the answer to the present inquiry is a “yes”.
Step 2A – Prong -2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The sole independent claim 1 does not recite any additional element that integrate the judicial exception other than “applying” this judicial exception in the colon cancer prognostics, which is deemed patent ineligible.
	Some dependent claims drawn to the prognostics being metastasis of various organs are also deemed to be natural correlation which exist based on the amount of 
	Some dependent claims drawn to determining a therapy means also fail to add a meaning limitation to the claims as the therapy is generic and non-specific to the prognosis being made.
	A dependent claim drawn to performing a real-time PCR is also recited in a high level of generality and therefore, does not add significantly more than the judicial exception itself.
	Lastly, some dependent claims drawn to the miRNA being miRNA-338-5p or particular target genes do not cure the issue as any particular miRNA or its target being implicated with colon cancer prognosis is naturally existing and therefore is simply considered a judicial exception.
	Therefore, the answer to the present inquiry is a “no”.
Step 2B: Does the claim recite addition elements that amount to significantly more than the judicial exception?
	There are no additional elements that are recited other than the means by which the expression levels are obtained, in the form of real-time PCR.  However, obtaining expression levels of miRNA or nucleic acids in general via real time PCR, such as TaqMan® assay or via use of intercalating dyes, or hairpin probes have been well known and routinely used by those in the field of molecular diagnostics and therefore is not deemed to be significantly more.

Conclusion:
	Based on the above assessment, the invention as presently claimed is deemed patent ineligible according to the guidance set forth in PEG.
	Amending the claims to include the limitations of claims 9 and 10 would overcome this rejection as addition of such explicit oligonucleotides would result in a practical application of the judicial exception in a significant way.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants argue that the newly added limitation, “wherein the at least one miRNA is miRNA-338-5p, wherein the target gene encodes phosphatidylinositol 3-kinase catalytic subunit type 3 (PIK3C3), and wherein the ratio determined as greater or equal to a predetermined value indicates poor prognosis of colorectal cancer” now recites additional step in comparing the ratio determined from expression levels of a specific pair of miRNA and its target gene (miRNA-338-5p and PIK3C3, respectively) to a predetermined value and obtaining a prognosis of colorectal cancer (page 7, Response).
	Applicants contend that before the disclosure of the present application, using such ratio in providing prognosis of colorectal cancer by comparing a predetermined value is not anticipated by a person skilled in the art and therefore, recitation thereto 
	These arguments and amendment have been carefully considered but they have not been found persuasive.
I – Naturally existing phenomenon:
	While the claims have been amended to require that the ratio is determined between the two different markers (miRNA-338-5p and PIK3C3) based on their expression levels, their amount of expression is inherent in the sample of colorectal cancer and therefore, the ratio also inherently exist.
	The situation is actually analogous to Mayo v. Prometheus (herein, Mayo, citation omitted).  In Mayo, a claim drawn to a process of administering a thiopurine drug and determining the level thereof in the patient sample was deemed patent ineligible even when the claim recited the actual level of the drug present in the red blood cells for determining whether the amount of drug provided should be increased or decreased based on a cut off (if less than 230 pmol per 8x108 red blood cells, increase amount; if greater than 400 pmol per 8x108 red blood cells, decrease the amount).
	The reason for holding the claim patent ineligible even with such a threshold determination in the treatment was because such a threshold was a naturally existhing phenomenon:
“Prometheus’ patents set forth laws of nature – namely, relationship between concentrations of certain metabolites in the blood and the likelihood that a dosage of a thiopurine drug will prove ineffective or cause harm.  Claim 1, for example, sates that if the level … exceeds 8 red blood cells, then the administered dose is likely to produce toxic side effects.  While it takes a human action (the administration of a thiopurine drug) to trigger a manifestation of this relation in a particular person, the relation itself exists in principle apart from any human action.  The relation is a consequence of the ways in which tiopurine compounds are metabolized by the body – entirely natural processes.  And so a patent that simply describes that relation sets forth a natural law.” 

“the ‘wherein’ clauses simply tell a doctor about the relevant natural laws, at most adding a suggestion that he should take those laws into account when treating his patient.  That is to say, these clauses tell the relevant audience about the law while trusting them to use those laws appropriately where they are relevant to their decision making (rather like Einstein telling linear accelerator operators about his basic law and then trusting them to use it where relevant).”

“the ‘determining’ step tells the doctor to determine the level of the relevant metabolites in the blood, through whatever process the doctor or the laboratory wishes to use.  As the patents state, methods for determining metabolite levels were well known in the art. ‘623 patent, col. 9, ll. 12-65, 2. App. 11.  … Thus, this step tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists who work in the field.  Purely ‘ conventional or obvious’ ‘[pre]-solution activity’ is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.  Flook, 437 U.S., at 590; see also Bilski, 561 U.S., at __ (slip op., at 14) (‘[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ … adding ‘insignificant post-solution activity’’ (quoting Diehr, supra, at 191-192)).”

	Similarly, the present claim tells a skilled artisan the natural law of the ratio which of the marker genes present in a cell which has or is predisposed to CRC (since their expression levels are inherent, so is there ratio of expression), and the determining step is simply using mathematical formula which only amounts to manipulation of data, which is conventional in the art of disease diagnostics.
	For example, Gopalan et al. (Molecular Carcinogenesis, 2014, vol. 54, e36-e44) evidence the use of ratio in data analysis for colorectal markers:
nd column, 3rd paragraph)
	
Similarly, Jarzab et al. (Folia Histochemica et Cytobiologica, 2016, vol. 54, no. 4, pages 202-209) teach calculating a ratio of cell proliferation markers and HSP90 gene expression:
“We calculated the ratios of both proliferation genes analyzed (MKI67 and CDK1) to each of HSP90 transcripts (AA1 and AB1) … calculated ratios showed significant differences between CR and no CR groups … As the ratio of CDK1/HSP90AA1 showed significant differences between CR and no CR patients …” (page 205, 1st column)

Therefore, the present claims continue to: 1) recite a judicial exception; 2) does not recite additional element that integrate the judicial exception; and 3) the additional element is not significantly more than the judicial exception itself.
II – Data manipulation:
	In addition, the calculation or determination of expression ratio of the two markers’ expression level as prognosticator is conventional as demonstrated above, and therefore, amounts to no more than the judicial exception of ratio which inherently exists from the natural expression levels of the markers in a sample with colorectal cancer or that is predisposed thereto.
	Therefore, the invention as claimed is patent ineligible.

Claim Rejections - 35 USC § 112
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on August 20, 2021 is withdrawn in view of the Amendment received on November 19, 2021.

The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, made in the Office Action mailed on August 20, 2021 is withdrawn in view of the Amendment received on November 19, 2021.

Claim Rejections - 35 USC § 103
The rejection of claims 1-8, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Ju et al. (Biomarkers and Genomic Medicine, 2013, vol. 5, pages 74-78) in view of Avissar et al. (Clinical Cancer Research, 2009, vol. 15, no. 8, pages 2850-2855), made in the Office Action mailed on August 20, 2021 is withdrawn in view of the arguments presented in the Amendment received on November 19, 2021.
While Avissar et al. teach that ratio of marker genes can be a predictive marker, there simply is no reason as to why one of ordinary skill in the art would have been motivated to take the marker genes of Ju et al. which have already been shown to be predictive and calculate their ratio, and there would not have been a reasonable 

The rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over Ju et al. (Biomarkers and Genomic Medicine, 2013, vol. 5, pages 74-78) in view of Avissar et al. (Clinical Cancer Research, 2009, vol. 15, no. 8, pages 2850-2855), as applied to claims 1-8, 11, and 12 above, and further in view of GenBank Accession No. NR_029897 (publicly available, 2018) and GenBank Accession No. NM_002647 (publicly available, 2018) made in the Office Action mailed on August 20, 2021 is withdrawn in view of the arguments presented in the Amendment received on November 19, 2021.
Conclusion
	No claims are allowed. 
	Claims 9 and 10 are objected to for being dependent on a rejected base claim.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 19, 2022
/YJK/